IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-20-00091-CR

BRANDON DUANE MCDANIEL JR.,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                            From the 12th District Court
                               Walker County, Texas
                               Trial Court No. 28524


                           MEMORANDUM OPINION


       In three issues, appellant, Brandon Duane McDaniel Jr., complains that the trial

court abused its discretion by: (1) sustaining the State’s objection to his request for the

psychiatric and mental-health records of Officer Joshua Warvel of the Huntsville Police

Department by way of a timely-filed subpoena duces tecum; (2) not allowing him to

cross-examine Officer Warvel about whether he suffers from post-traumatic stress

disorder; and (3) sustaining the State’s objection to his request for the Huntsville Police
Department policy or procedural manual. Because we overrule all of appellant’s issues

on appeal, we affirm.

                                            Background

       Charging appellant with aggravated assault against a public servant, the

indictment alleged that appellant intentionally and knowingly threatened Officer Warvel

with imminent bodily injury by shooting a firearm in Officer Warvel’s direction while

knowing that Officer Warvel was a public servant. Approximately a week prior to the

guilt-innocence phase of trial, appellant filed a “Notice of Subpoena Duces Tecum” to

compel the State to produce the following information:

   1. All POLICE RECORDS dealing with Joshua Warvel, former Huntsville
      Officer . [sic] #262, including but not limited to his disciplinary reports,
      personnel files, certifications, service records, medical history, psychiatric
      or mental health records and any and all arrest or other reports pertaining
      to Joshua Warvel during his time of employment with Huntsville Police
      Department.

   2. A copy of the most recent and current edition of the Huntsville Police
      Department policy or procedural manual which outlines the protocol that
      officers are to adhere to when executing their duties.

The City of Huntsville and Sergeant Roy Moore of the Huntsville Police Department,

neither of which were parties to this proceeding, objected to both requests for production.

The trial court sustained both of the objections.

       This matter proceeded to trial before a jury. At the conclusion of the evidence, the

jury found appellant guilty of the charged offense. The trial court assessed punishment



McDaniel v. State                                                                      Page 2
at forty years’ incarceration in the Institutional Division of the Texas Department of

Criminal Justice.

        Thereafter, appellant filed a motion for new trial, which the trial court denied after

a hearing. The trial court also certified appellant’s right of appeal, and this appeal

followed.

                                      Appellant’s Subpoena Duces Tecum

        In his first and third issues, appellant complains about the trial court’s adverse

rulings regarding his requests that the State produce Officer Warvel’s psychiatric and

mental-health records and the Huntsville Police Department policy or procedural

manual. Specifically, appellant asserts that the failure to produce this information

constituted a violation of Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194, 10 L. Ed. 2d 215

(1963).1

STANDARD OF REVIEW & APPLICABLE LAW

        A defendant in a criminal case has no general right to pre-trial discovery of

evidence in the State’s possession. See Weatherford v. Bursey, 429 U.S. 545, 559, 97 S. Ct.

837, 51 L. Ed. 2d 30 (1977) (“There is no general constitutional right to discovery in a




        1 It is worth noting that, in his first and third issues, appellant does not assert an argument under
article 39.14 of the Texas Code of Criminal Procedure. See TEX. CODE CRIM. PROC. ANN. art. 39.14.
Moreover, there is nothing in the record indicating that appellant made a request to discover Officer
Warvel’s psychiatric and mental-health records and the Huntsville Police Department policy or procedural
manual under article 39.14. Therefore, we analyze appellant’s first and third issues only within the context
of Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963), which appellant first raised in his
motion for new trial.

McDaniel v. State                                                                                      Page 3
criminal case, and Brady did not create one.”); see also Pena v. State, 353 S.W.3d 797, 809

n.10 (Tex. Crim. App. 2011). However, there exists a federal constitutional right to certain

minimal discovery under Brady and its progeny. See United States v. Bagley, 473 U.S. 667,

675, 105 S. Ct. 3375, 3379-80, 87 L. Ed. 2d 481 (1985) (“The prosecutor is not required to

deliver his entire file to defense counsel, but only to disclose evidence favorable to the

accused that, if suppressed, would deprive the defendant of a fair trial.”); United States v.

Agurs, 427 U.S. 97, 108-09, 96 S. Ct. 2392, 2399-400, 49 L. Ed. 2d 342 (1976); Pena, 353 S.W.3d

at 809. This federal constitutional right is violated only if: (1) the State failed to disclose

evidence, regardless of the prosecution’s good or bad faith; (2) the withheld evidence is

favorable to the accused; and (3) the evidence is material—that is, there is a reasonable

probability that had the evidence been disclosed, the outcome of the trial would have

been different. Hampton v. State, 86 S.W.3d 603, 612 (Tex. Crim. App. 2002).

       A “reasonable probability” is a probability sufficient to undermine confidence in

the outcome of the trial. Ex parte Kimes, 872 S.W.2d 700, 702-03 (Tex. Crim. App. 1993)

(citing United States v. Bagley, 473 U.S. 667, 682, 105 S. Ct. 3375, 3383, 87 L. Ed. 2d 481

(1985)).     Moreover, “[f]avorable evidence includes exculpatory evidence and

impeachment evidence.” Ex parte Chaney, 563 S.W.3d 239, 266 (Tex. Crim. App. 2018)

(citing Bagley, 473 U.S. at 676, 105 S. Ct. at 3380-81). “Exculpatory evidence justifies,

excuses, or clears a defendant from fault. Impeachment evidence disputes, disparages,

denies, or contradicts other evidence.” Id. (citing Harm v. State, 183 S.W.3d 403, 408 (Tex.


McDaniel v. State                                                                        Page 4
Crim. App. 2006)). Impeachment evidence includes information that tends to discredit

the testimony of witnesses for the State. See Giglio v. United States, 405 U.S. 150, 154-55,

92 S. Ct. 763, 766, 31 L. Ed. 2d 104 (1972). “[A] subpoena duces tecum is not to be used as

a discovery weapon, but as an aid to discovery based upon a showing of materiality and

relevance.” Ealoms v. State, 983 S.W.2d 853, 859 (Tex. App.—Waco 1998, pet. ref’d)

(internal citations omitted); see TEX. CODE CRIM. PROC. ANN. art. 24.02 (authorizing the

issuance of a subpoena duces tecum to direct a particular witness to produce in court

writings and other things in his possession).

       Upon a plausible showing that the subpoenaed documents are material and

favorable to the defense, the documents must be provided to the defendant unless the

documents are privileged or confidential. Pennsylvania v. Ritchie, 480 U.S. 39, 60-61, 107

S. Ct. 989, 1002-03, 94 L. Ed. 2d 40 (1987). When a party seeks to compel the production

of confidential or privileged documents, the trial court is required to conduct an in

camera inspection of those documents prior to ordering their disclosure. See In re Moore,

615 S.W.3d 162, 169 (Tex. App.—Austin 2019, no pet.) (citations omitted); see also Ritchie,

480 U.S. at 60-61, 107 S. Ct. at 1002-03; United States v. Nixon, 418 U.S. 683, 713-14, 94 S. Ct.

3090, 3110, 41 L. Ed. 2d 1039 (1974) (approving of the trial court’s procedure of ordering

“an in camera examination of the subpoenaed material” that the trial court considered to

be “presumptively privileged”); Thomas v. State, 837 S.W.2d 106, 114 (Tex. Crim. App.

1992). However, an in camera inspection is not required unless the defendant establishes


McDaniel v. State                                                                         Page 5
a basis for his claim that the documents contain material and favorable evidence. See

Ritchie, 480 U.S. at 58 n.15, 107 S. Ct. at 1002; see also United States v. Valenzuela-Bernal, 458

U.S. 858, 867, 102 S. Ct. 3440, 3446, 73 L. Ed. 2d 1193 (1982) (“He must at least make some

plausible showing of how their testimony would have been both material and favorable

to his defense.”).

DISCUSSION

       As stated above, the trial court sustained the objections to appellant’s requests for

production of Officer Warvel’s psychiatric and mental-health records, as well as the

Huntsville Police Department policy or procedural manual. And because appellant did

not make a bill of exception or attempt to procure the complained-of evidence in another

way, the record does not contain the complained-of evidence in any form.

       In any event, appellant asserted at trial that he was entitled to Officer Warvel’s

record as a police officer, as well as his mental-health and psychiatric records, because

Officer Warvel was the alleged victim in the case. On this record, the trial court could

reasonably conclude that the information requested by appellant in the subpoena—all of

Officer Warvel’s police records—was overbroad. See TEX. GOV’T CODE ANN. § 552.102(a)

(excepting information in a personnel file which would constitute a clearly unwarranted

invasion of personal privacy from public disclosure); Page v. State, 7 S.W.3d 202, 206-08

(Tex. App.—Fort Worth 1999, pet. ref’d) (concluding that the defendant did not make a

plausible showing that evidence of alleged DWI task force quotas and an officer’s arrest


McDaniel v. State                                                                          Page 6
reports were material and favorable to his defense); see also Hughes v. State, No. 01-11-

00282-CR, 2012 Tex. App. LEXIS 5658, at **6-8 (Tex. App.—Houston [1st Dist.] July 12,

2012, pet. ref’d) (mem. op., not designated for publication) (concluding that a subpoena

that did not explain the materiality or relevance of the items requested was overbroad).

       Additionally, regarding Officer Warvel’s mental-health and psychiatric records,

appellant asserted at trial that the subpoenaed documents were relevant to determine

whether Officer Warvel was treated for post-traumatic stress disorder (“PTSD”) and

whether he was mistaken about being fired at because he allegedly suffers from PTSD.

However, appellant indicated that he did not have any evidence that Officer Warvel was

being treated for PTSD. Rather, appellant stated that he had “a very strong suspicion.”

       Further, the testimony of Officer Warvel belies appellant’s “very strong

suspicion.” Specifically, Officer Warvel recounted that he could hear a bullet whizz by

him based on his experience,

       in a very combatic [sic] area when I was deployed in Afghanistan, and then
       as well as in training environments, being in the military, we’ve had the
       unfortunate event of always having the understanding of what it sounds
       like to hear a gun go off, as well as we’ve also heard what it sounds like for
       bullets to go approximately in a close distance to us as well as over our
       head.

               Due to having been exposed to this already, I absolutely knew at that
       time what—what just occurred. But at the same time I was in a complete
       state of shock not understanding that I’m more in a civilian realm, in a
       civilian world where I’m no longer deployed to Afghanistan and was
       unsure why, you know, I was—like did this really just happen? I just got
       shot at in my community? So at that time, I was in a state of shock as well
       as looking for self preservation and preservation of the community.
McDaniel v. State                                                                       Page 7
       On cross-examination, Officer Warvel acknowledged that he had been shot at

“[c]ountless” times while deployed in Afghanistan. In fact, he “received a combat action

ribbon, which indicates that [he] was involved in a combat incident.” When asked if

being shot at was traumatic, Officer Warvel responded, “I would say it was not traumatic,

it was just doing my job.” Appellant then asked whether Officer Warvel had been treated

for PTSD, and Officer Warvel responded, “I’d rather, if I don’t have to, disclose my VA

records.”

       Nothing in the record suggests that Officer Warvel experienced trauma or was

treated for PTSD before the shooting incident involving appellant that serves as the basis

of this case and that Officer Warvel’s mental condition at the time affected his perception

of the events. Appellant only insinuates that Officer Warvel may have been treated for

PTSD at some time prior to the shooting incident.

       Regardless, appellant did not demonstrate that, in light of all the evidence, it is

reasonably probable that the outcome of the trial would have been different had the

prosecutor made a timely disclosure of Officer Warvel’s mental-health and psychiatric

records. See Webb v. State, 232 S.W.3d 109, 115 (Tex. Crim. App. 2007); see also Hampton v.

State, 86 S.W.3d 603, 612 (Tex. Crim. App. 2002). As such, we conclude that the trial court

did not abuse its discretion by determining that appellant did not establish a Brady

violation. See Webb, 232 S.W.3d at 115 (“‘The mere possibility that an item of undisclosed

evidence might have helped the defense, or might have affected the outcome of the trial,
McDaniel v. State                                                                    Page 8
does not establish materiality in the constitutional sense.’” (quoting Hampton, 86 S.W.3d

at 612)). We overrule appellant’s first and third issues.

                                    Officer Warvel’s Testimony

       In his second issue, appellant argues that the trial court abused its discretion by

not allowing him to cross-examine Officer Warvel about whether he has PTSD related to

being under fire while deployed in Afghanistan. Appellant contends that the trial court

denied him of the ability to present a complete defense and of his right to confrontation,

in violation of the Sixth and Fourteenth Amendments to the United States Constitution.

See U.S. CONST. amends. VI, XIV.

THE CONFRONTATION CLAUSE OF THE UNITED STATES CONSTITUTION

       We first analyze appellant’s contention regarding the Confrontation Clause of the

Sixth Amendment to the United States Constitution. The record reflects that the State

objected to appellant’s line of questioning regarding Officer Warvel’s possible PTSD

diagnosis and treatment. In response to the State’s objection, appellant stated that he

desired to pursue this line of questioning to establish whether or not Officer Warvel was

mistaken about being fired at because he suffers from PTSD. The trial court sustained

the State’s objection, and appellant did not complain about the trial court’s ruling, nor

did he attempt to make an offer of proof.

       To preserve error for appellate review, a complaining party must make a timely

and specific objection. See TEX. R. APP. P. 33.1(a)(1); Wilson v. State, 71 S.W.3d 346, 349


McDaniel v. State                                                                    Page 9
(Tex. Crim. App. 2002). Texas courts have held that points of error on appeal must

correspond or comport with objections and arguments made at trial. Dixon v. State, 2

S.W.3d 263, 273 (Tex. Crim. App. 1998); see Wright v. State, 154 S.W.3d 235, 241 (Tex.

App.—Texarkana 2005, pet. ref’d). “Where a trial objection does not comport with the

issue raised on appeal, the appellant has preserved nothing for review.” Wright, 154

S.W.3d at 241; see Resendiz v. State, 112 S.W.3d 541, 547 (Tex. Crim. App. 2003) (holding

that an issue was not preserved for appellate review because appellant’s trial objection

did not comport with the issue he raised on appeal).

       Here, appellant’s Confrontation-Clause complaint on appeal does not comport

with the arguments made at trial. As such, we cannot say that appellant has preserved

his Confrontation-Clause complaint for appellate review. See TEX. R. APP. P. 33.1(a)(1);

see also Resendiz, 112 S.W.3d at 547; Dixon, 2 S.W.3d at 273; Wright, 154 S.W.3d at 241.

APPELLANT’S RIGHT TO PRESENT A COMPLETE DEFENSE

       We now address appellant’s contention that he was denied the ability to present a

complete defense.

       Preservation

       Texas Rule of Evidence 103(a)(2) provides that a party may claim error in a ruling

to exclude evidence only if the error affects a substantial right of the party and the party

informs the trial court of the substance of the evidence by an offer of proof, unless the

substance is apparent from the context. See TEX. R. EVID. 103(a)(2). As stated above,


McDaniel v. State                                                                    Page 10
appellant did not complain about the trial court’s ruling on the State’s objection to his

line of questioning pertaining to Officer Warvel’s possible diagnosis and treatment of

PTSD, nor did he attempt to make an offer of proof.

       Despite appellant failure to make an offer of proof under Texas Rule of Evidence

103(a)(2), the Court of Criminal Appeals has outlined the following exception to the Rule

103(a)(2) offer of proof:

       Instead, we offer this clarification of the exception: where the defendant, in
       cross-examining a State’s witness, desires to elicit subject matters that tend
       to impeach the witness’s character for truthfulness—for example, to show
       malice, ill-feeling, ill-will, bias, prejudice, or animus on the part of the
       witness toward the defendant—in order to preserve the issue for appellate
       review, he is not required to show that his cross-examination would have
       affirmatively established the facts sought, but merely that he desired to
       examine the witness with regard to those specific subject matters that tend
       to impeach the witness during his cross-examination.

Holmes v. State, 323 S.W.3d 163, 170 (Tex. Crim. App. 2009).

       In the instant case, appellant notified the trial court of his desire to cross-examine

Officer Warvel about whether or not he was mistaken about being fired at because he

suffers from PTSD. This appears to satisfy the exception to Rule 103(a)(2), as articulated

in Holmes. See id.; see also TEX. R. EVID. 103(a)(2). Accordingly, we conclude that appellant

preserved this complaint for review. We now analyze the merits of appellant’s complaint

that he was denied the opportunity to present a complete defense.




McDaniel v. State                                                                       Page 11
       Standard of Review & Applicable Law

       We review a trial court’s decision to limit or exclude topics from cross-examination

under an abuse-of-discretion standard. Johnson v. State, 490 S.W.3d 895, 917 (Tex. Crim.

App. 2016); see Hammer v. State, 296 S.W.3d 555, 561 (Tex. Crim. App. 2009) (noting that

the “trial judge has wide discretion in limiting the scope and extent of cross-

examination”). Likewise, we review a trial court’s decision on the admissibility of

evidence under an abuse-of-discretion standard. Johnson, 490 S.W.3d at 908. We uphold

the trial court’s ruling if it was correct on any applicable theory of law. Id. We reverse

that ruling only if it “falls outside the zone of reasonable disagreement.” Id.

       “A defendant’s constitutional right to a meaningful opportunity to present a

complete defense is rooted in the Fourteenth Amendment’s Due Process Clause and the

Sixth Amendment’s Compulsory Process and Confrontation Clauses.” Anderson v. State,

301 S.W.3d 276, 280 (Tex. Crim. App. 2009). Here, appellant complains that the trial court

denied him the opportunity to present a complete defense by improperly limiting his

cross-examination of Officer Warvel.

       Trial judges may place limitations on the scope and extent of cross-examination so

long as those limitations do not infringe on the Confrontation Clause’s guarantee of “an

opportunity for effective cross-examination.” Johnson, 490 S.W.3d at 909. Wide latitude

is afforded to trial judges’ restrictions on cross-examination based on criteria such as

“harassment, prejudice, confusion of the issues, the witness’s safety, or interrogation that


McDaniel v. State                                                                    Page 12
is repetitive or only marginally relevant.” Id. at 910 (quoting Delaware v. Van Arsdall, 475

U.S. 673, 679, 106 S. Ct. 1431, 89 L. Ed. 2d 674 (1986)). However, the Constitution “could

be offended if a state evidentiary rule prohibited the defendant from cross-examining a

witness concerning possible motives, bias, and prejudice to such an extent [that] he could

not present a vital defensive theory.” Id.

       Cross-examination “to show that [a] witness has suffered a recent mental illness

or disturbance is proper, provided that such mental illness or disturbance is such that it

might tend to reflect upon the witness’s credibility.” Virts v. State, 739 S.W.2d 25, 30 (Tex.

Crim. App. 1987). But “the mere fact that the State’s testifying witness has in the recent

past suffered or received treatment for a mental illness or disturbance does not, for this

reason alone, cause this kind of evidence to become admissible impeachment evidence.”

Id. The admissibility of mental-illness evidence is necessarily an ad hoc decision, and

“great deference” is given to the trial court’s decision on admissibility. Id. In determining

whether mental-illness evidence is relevant, courts look to the purpose for offering the

evidence and whether there is a direct or logical connection between that evidence and

the proposition to be proved. Goodwin v. State, 91 S.W.3d 912, 917 (Tex. App.—Fort Worth

2002, no pet.).

       An evidentiary ruling that denies a criminal defendant the constitutional right to

present a complete defense is subject to a harm analysis. Potier v. State, 68 S.W.3d 657,

666 (Tex. Crim. App. 2002) (noting that “the specific rule that applies to this error in


McDaniel v. State                                                                      Page 13
admitting evidence is Rule of Evidence 103(a),” which states that “[e]rror may not be

predicated upon a ruling which admits or excludes evidence unless a substantial right of

the party is affected” and that “the standard of review under that rule is the same as that

under Rule of Appellate Procedure 44.2(b)”). Exclusion of evidence in a criminal trial

should be disregarded unless it is constitutional error or non-constitutional error that

substantially affects the defendant’s rights. See TEX. R. APP. P. 44.2(a)-(b). When a

defendant’s evidence is excluded, it is constitutional error “only if the evidence forms

such a vital portion of the case that exclusion effectively precludes the defendant from

presenting a defense.” Potier, 68 S.W.3d at 665. Therefore, exclusion is not prejudicial if

the defendant was not prevented from presenting the substance of his defense to the jury.

Id.

       Discussion

       In the instant case, appellant presented no evidence that Officer Warvel suffered

from a mental illness or disturbance at or near the time of the shooting incident or in the

remote past. Furthermore, appellant presented no evidence that Officer Warvel’s mental

condition at the time of the shooting incident affected his perception of the events. See

Scott v. State, 162 S.W.3d 397, 401-02 (Tex. App.—Beaumont 2005, pet. ref’d) (concluding

that the trial court did not abuse its discretion by not permitting the jury to hear evidence

of a State’s witness’s mental illness where there was no evidence that the mental illness

or disturbance affected the witness’s perception of the events) (citing Lagrone v. State, 942


McDaniel v. State                                                                     Page 14
S.W.2d 602, 613 (Tex. Crim. App. 1997) (stating that, to pursue impeachment of a

witness’s perceptual capacity with evidence of drug addiction, counsel must demonstrate

actual drug-based impairment during the witness’s observation of the crime)); see also

Virts, 739 S.W.2d at 30 (“On the other hand, if the witness’s mental illness or mental

disturbance occurred in the remote past, and there is no showing that such has revived,

the fact that the witness has suffered in the remote past a mental illness or mental

disturbance should not be admitted into evidence because such would probably be totally

irrelevant and immaterial to the defendant’s trial.”). We therefore cannot say that the

trial court abused its discretion by not permitting the jury to hear this evidence. See

Johnson, 490 S.W.3d at 917; see also Hammer, 296 S.W.3d at 561. Moreover, after reviewing

the entire record, including the theories advanced by the defendant at trial, we cannot

conclude that the trial court’s decision to exclude this topic from cross-examination

prevented appellant from presenting a complete defense. See Johnson, 490 S.W.3d at 910.

We overrule appellant’s second issue.

                                            Conclusion

       We affirm the judgment of the trial court.




                                                MATT JOHNSON
                                                Justice




McDaniel v. State                                                                 Page 15
Before Chief Justice Gray,
       Justice Johnson,
       and Visiting Justice Davis2
(Chief Justice Gray concurring with a note)*
Affirmed
Opinion delivered and filed August 18, 2021
Do not publish
[CRPM]

*(Chief Justice Gray concurs in the Court’s judgment to the extent it affirms the trial
court’s judgment. A separate opinion will not issue.)




       2The Honorable Rex Davis, Senior Justice (Retired) of the Tenth Court of Appeals, sitting by
assignment of the Chief Justice of the Texas Supreme Court. See TEX. GOV’T CODE ANN. §§ 74.003, 75.002,
75.003.

McDaniel v. State                                                                              Page 16